Citation Nr: 1016111	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  04-03 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic back 
disability, including lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from April 1959 to 
December 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO did not reopen 
the claim for service connection for "low back strain."  

In June and October 2007, this claim was remanded for further 
development.  In June 2007, the Board remanded the claim for 
a Board hearing.  In August 2007, the Veteran advised the 
Board in writing that he would not be able to attend a 
hearing.  In October 2007, the Board reopened the Veteran's 
claim and remanded for notice, VA medical records and a VA 
examination.  This development has been completed.  


FINDING OF FACT

A clear preponderance of the evidence is against a finding 
that a chronic back disability, including lumbosacral strain 
had its clinical onset in service or is otherwise related to 
service.  


CONCLUSION OF LAW

A chronic back disability, including lumbosacral strain was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist 

In a December 2007 letter, the RO satisfied its duty to 
notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009) and 38 C.F.R. § 3.159(b) (2009), the pertinent 
provisions of the Veterans Claims Assistance Act (VCAA).  The 
RO notified the Veteran of: information and evidence 
necessary to substantiate the claim; information and evidence 
that VA would seek to provide; and information and evidence 
that the Veteran was expected to provide.  The RO notified 
the Veteran of information and evidence necessary to 
substantiate his claim for service connection.  The letter 
also informed the Veteran of the process by which initial 
disability ratings and effective dates are assigned.  See, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his or her 
claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  

The Veteran stated in his October 2002 notice of disagreement 
that he had been seen previously in the past 2 years at Lake 
City VA Medical Center (VAMC) for his back.  A December 2008 
records request from Lake City VAMC shows that there were no 
medical records on the Veteran from 2000 to the present.  It 
is the Board's conclusion that further efforts to obtain the 
VA records for this period would be futile.  38 C.F.R. 
§ 3.159(c)(2) (2009).  

The Veteran received a VA examination in October 2009.  
Service records have been associated with the file.  The 
Board finds that the duty to assist provisions of the VCAA 
have been fulfilled with respect to the service connection 
claim on appeal.  

II. Legal Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2009).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the 
Federal Court reiterated that under 38 C.F.R. § 1154(a) VA is 
required to give due consideration to all pertinent medical 
and lay evidence in evaluating a claim for benefits.  Citing 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit stated that under section 1154(a) lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when: "(1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional."  Jandreau, 492 F.3d at 
1377.  The Board must do more than look for a medical nexus 
in adjudicating claims with lay evidence; it must also 
discuss competence and credibility.  

The United States Court of Appeals for Veterans Claims 
(Court), held that the Veteran was competent to testify to 
factual matters of which he had first-hand knowledge, 
including having right hip and thigh pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 
19 Vet. App. 362, 368-69 (2005).  The Court, citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), noted that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge.  Id.  See also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).  Lay persons are not competent to 
offer opinions on matters that like diagnoses or etiology 
because this requires medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  In 
adjudicating a claim, the Board has the responsibility to 
weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 
482, 488-89 (2000).  In determining whether lay evidence is 
satisfactory, the Board may consider the demeanor of the 
witness, internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

III. Analysis

The Veteran contends that his current back disability is 
related to his service.  In his January 2004 appeal, he 
stated that VA failed to consider his service records 
regarding back treatment and his duties in service.  He noted 
there were entries in his service treatment records regarding 
his back.  He asserted that his hazardous assignments in the 
military left him disabled and stated his records should be 
reviewed.  In the May 2007 informal hearing presentation, the 
Veteran's representative pointed out the Veteran had a senior 
parachutist's badge; he had at least 30 jumps and 15 were in 
combat gear.  

In a March 2010 informal hearing presentation the Veteran's 
representative submitted information from the internet 
reflecting that degenerative disc disease could be caused by 
twisting the spine.  It also revealed degenerative disc 
disease could be caused by simple "wear and tear" on the 
spine.  The representative also provided information on 
twisting and trauma that occurs during parachute jumping.  

Service treatment records show the Veteran did report back 
complaints while in service.  A June 1977 service treatment 
record showed the Veteran complained of low back pain which 
might have been secondary to physical training.  Sclerosis or 
kyphosis and positive crepitus were noted.  The diagnosis was 
myo-strain.  Another June 1977 emergency room record showed 
the Veteran complained of lower back pain which started after 
PT four days ago.  He stated it was getting worse.  Physical 
examination revealed a slight tenderness at L4-5.  A motor 
and sensory examination was normal.  There was no radiation 
of pain.  Findings were negative.  He was to return as needed 
for care.  

In a January 1978 service treatment record, the Veteran 
complained of leg cramps and headaches.  He stated that he 
had pain in his left leg radiating from his thigh down to his 
calf.  He had low back pain in the past and the June 1977 
entries were referenced.  The assessment was: "muscle 
spasm?"  A few days later, he returned to the clinic.  The 
symptoms had continued.  It was determined that sciatica of 
the left posterior of the leg continued and the Veteran was 
to attend physical therapy.  

The January 1978 consultation for physical therapy described 
the Veteran's condition.  The Veteran reported that he had a 
history of low back pain in June 1977, which resolved 
following sciatica of the left extremity.  The symptoms were 
constant since onset.  Neurologic findings were negative 
except for left sciatic pain with left leg straight leg 
raising.  Strength was normal, sensation was intact, and 
jerks were present.  There was no spasm.  He had full lumbar 
active range of motion with marked left deviation on forward 
bending.  His left hamstrings were tight.  His posture was 
noted to be poor.  Lumbar lordosis and thoracic kyphosis were 
noted.  The assessment was mechanical dysfunction of the 
lumbar spine with sciatica of the left lower extremity and 
tight hamstrings.  

An October 1980 physiotherapy consultation showed the Veteran 
complained of acute low back pain from the following day.  He 
was unable to function normally with radiation down the back 
of his left leg.  He had a history of previous pain every 
three months over the past 3 years.  He had numbness and 
tingling of the left leg (down the medial aspect of the 
entire leg.  Backward bending was negative.  He had no known 
diseases.  That day he felt better because he could move and 
walk without guarding.  His posture was within normal limits.  
He had sacral base level mild scoliosis with lumbar bodies 
rotating to the right.  His gross motion was full with pain 
and he felt stiff.  He had no point tenderness or muscle 
spasm.  Straight leg raising was to 45 degrees on the left 
and negative on the right.  He had decreased sensation at L5-
S1.  The assessment was low back pain of unknown etiology.  
In a November 1980 follow up, the Veteran reported little to 
no relief.  He was recommended for a follow up and pain 
medication was prescribed.  

The Veteran's DD 214 reflects that he has a senior 
parachutist badge.  

The Veteran received a VA examination in May 1981.  He 
reported back problems and stated there was no injury 
involved.  He said it was first called sciatica in 1978, and 
then later it was changed to degenerative arthritis of the 
spine in the fall of 1980.  All extremities had full range of 
motion.  The Veteran could do anteflexion of the spine, 
squatting, straight leg raising and knee and hip flexion all 
full range without sign of discomfort.  A motor and sensory 
examination was normal.  An X-ray was normal; showing the 
Veteran's lumbar spine was "essentially within normal limits 
for the patient's age."  The examination revealed no 
positive objective findings.  The diagnosis was a history of 
low lumbar strain.  

A November 2002 magnetic resonance imaging report (MRI) 
impression showed disc desiccation at L5-S1 with a 
spondylitic bulge and mild spinal stenosis.  At the L4-5 
disc, there was also disc desiccation with a spondylitic 
bulge and an overlying right posterolateral protrusion.  
Severe stenosis was noted.  It was also noted at L3-4.  A 
mild bulge was found at L2-3.  

The Veteran received another VA spine examination in October 
2009.  The claims file and VA medical records were reviewed.  
The Veteran stated he had a low back disability which began 
in 1978.  He reported he was in service for 20 years and was 
involved in parachuting.  He was diagnosed with mechanical 
dysfunction of the lumbar spine and sciatica of the left leg.  
After military separation he reported progressive pain in his 
back and had evidence of spinal stenosis in an MRI in 2002.  
He had worsening symptoms and reportedly had lumbar spine 
surgery in 2007.  The Veteran had retired as a correctional 
officer due to age or duration of work.  

His course since onset was improved.  His symptoms included 
stiffness, spasms, and pain.  He had pain particularly in the 
posterior area since the 1970s.  It was mild and sharp, 
lasting for hours 1 to 6 days per week.  The pain would 
radiate down to his legs.  Lumbar flattening was noted.  He 
experienced tenderness of the thoracic spine.  

The examiner opined that the current degenerative disc 
disease of the spine with stenosis was less likely related to 
back treatment in service.  In the 1983 earlier VA 
examination, the X-rays were normal and there was no evidence 
of a chronic back condition.  The examiner noted that the MRI 
from 2002 showed spondylosis and spinal stenosis; these 
conditions are most likely related to the aging process.  

To support the opinion, the examiner cited to medical 
literature on the issue, including: L. Solomon, Clinical 
Features of Osteoarthritis, in Textbook of Rheumatology, 1383 
(W.N. Kelley, et al., eds., 1996) and R.W. Moskowitz & D. 
Holderbaum, Clinical and Laboratory Findings in 
Osteoarthritis in Arthritis and Allied Conditions, 2216 (W.J. 
Koopman ed., 2001).  Collectively, these texts explained that 
degenerative disc disease is part of the natural process of 
growing older.  The center of discs (nucleus pulposus) starts 
to dry out and shrink.  Ligaments (annulus fibrosis) become 
brittle and are more easily torn.  Degenerative disc disease 
is a process that happens to all who age, however, not 
everyone develops symptoms.  As discs between the 
intervertebral bodies wear out, the entire spine becomes less 
flexible.  Desiccations of discs are the natural progression 
of the spine and are not triggered by trauma or injury.  
Degenerative disc disease is very common and it is estimated 
that at least 30 percent of people aged 30 to 50 years old 
will have some degree of disc space degeneration.  

The Board does not find that service connection for a back 
disability is warranted.  The competent opinions in the file, 
the October 2009 examination and the May 1981 examination, 
are against the Veteran's claim.  The October 2009 examiner 
observed and interviewed the Veteran; studied the X-rays; 
reviewed the claims folder in detail and provided a rationale 
for the conclusion that the degenerative disc disease was not 
related to service.  The examiner suggested that the 
degenerative disc disease was related to the aging process as 
opposed to military service and noted the clinical evidence 
from service.  The examiner's opinion is the most probative 
piece of evidence in the file.  

The Veteran is competent to report what he observed and 
experienced in service for the purpose of establishing 
continuity of symptoms.  Washington, 19 Vet. App. at 368-69.  
He is not competent to offer an opinion on etiology of his 
back disability due to lack of medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. at 494.  

As for the information submitted with the March 2010 informal 
hearing presentation, the Board finds it to be general in 
nature and does not comment on the Veteran's specific case, 
while the October 2009 VA examination report addresses the 
Veteran specifically and uses medical literature to support a 
well-reasoned opinion.  Also, at least some of the material 
supports the October 2009 VA examiner's opinion in that it 
reflects that degenerative disc disease "is also frequently 
caused by simple wear and tear on the spine."  The October 
2009 report refutes the idea that the Veteran's degenerative 
disc disease was caused or aggravated by parachute jumps in 
service.  The Board assigns this general information less 
weight.  

Lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  At the 2009 VA examination, 
the Veteran claimed that back pain in service progressed in 
the years after service and that stenosis of the spine was 
eventually identified in the 2000's.  However, a clear 
preponderance of the evidence is against a finding that this 
represented the onset of chronic back pathology.  As the 2009 
examiner pointed out, despite the complaints of low back pain 
in service, the "1983" (actually 1981 VA examination) 
revealed no spinal pathology and the neurological work-up was 
within normal limits.  The first showing of chronic back 
pathology was years later.  The 2009 VA examiner found this 
information was more probative than the Veteran's description 
of progressive back pain since service and the Board finds 
that the lay evidence and information regarding parachute 
jumps and the internet article on degenerative disc disease 
are less convincing than the 1981 VA examination report and 
the 2009 medical opinion.  

A clear preponderance of the evidence is against the claim 
for service connection for a back disability.  The benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for a chronic back disability, including 
lumbosacral strain is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


